Citation Nr: 1115175	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a separate disability rating for renal dysfunction as a complication of diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of April 2004 from the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim seeking entitlement to an increased rating for his service-connected diabetes mellitus, type II.

In July 2007, the Board disposed of several issues and remanded the claim for an increased rating for diabetes mellitus, type II for additional development.  In July 2010, the Board granted an increased rating for diabetes mellitus, type II and remanded the issue of entitlement to a separate disability rating for renal dysfunction as a complication of diabetes mellitus, type II for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's renal dysfunction is manifested by normal kidney function and noncompensable hypertension with stable renal azotemia; there is no competent evidence of albumin (with or without hyaline, granular casts, red blood cells, or casts with a history of acute nephritis), edema, albuminuria, lethargy, weakness, anorexia, weight loss, limitation of exertion, blood urea nitrogen (BUN) 40 to 80mg% or greater, creatinine 4 to 8mg% or greater, renal dysfunction requiring regular dialysis, or markedly decreased function of kidney or other organ systems.




CONCLUSION OF LAW

The criteria for a separate compensable rating for renal dysfunction as a complication of diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.104, Diagnostic Code 7101; 4.119, Diagnostic Code 7913, Note (1); 4.115(a); 4.115(b), Diagnostic Code 7541 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

This issue initially arose out of the Veteran's claim for an increased rating for his diabetes mellitus.  Regarding that claim, the Board notes that in letters dated in August 2007, October 2008 and April 2009, the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the August 2007 and April 2009 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the claim for entitlement to a separate disability rating for renal dysfunction by the Agency of Original Jurisdiction (AOJ), the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2010 remand.  Specifically, the July 2010 Board remand instructed the AOJ to obtain any VA and private treatment records of the Veteran's renal dysfunction.  The AOJ also was to provide the Veteran with an examination to determine the nature and extent of his renal dysfunction, to include whether the disability is complicated by his service-connected diabetes mellitus.  The Board finds that the AOJ has complied with these instructions and that the September 2010 VA examination report substantially comply with the Board's July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran's diabetes mellitus, type II, is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1) following 38 C.F.R. § 4.119, Diagnostic Code 7913 indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Historically, service connection for diabetes mellitus, type II, was granted in an August 2002 rating decision.  A 10 percent rating was awarded, effective April 5, 2001. The RO indicated that the Veteran filed a claim for an increased rating for his diabetes on October 31, 2003.  In an April 2004 rating decision, the RO denied a rating in excess of 10 percent for diabetes mellitus, type II.  The Veteran appealed the denial of the increased rating claim.  In the July 2010 Board decision, an increased rating of 20 percent for diabetes was granted.  

In the July 2010 decision, the Board pointed out that the April 2009 VA examination report noted a diagnosis of renal dysfunction due to hypertension and diabetes.  Because the severity of the renal dysfunction was not discussed, the Board remanded the issue for a VA examination in order to determine the current severity of the Veteran's renal dysfunction.  

The report of the September 2010 VA examination notes that the Veteran has frequency of urination throughout the day depending on fluid intake.  He admitted that this is due to uncontrolled diabetes and not any renal dysfunction.  He denied any other symptoms that would be related to serious renal dysfunction.  Review of the laboratory work over the previous year showed stable creatinine at 1.6 to 1.8.  The Veteran's BUN was noted to have fluctuated from 17 to 28; however, the examiner stated that this can change on a daily basis due to fluid intake and dehydration.  So, in and of itself, BUN is not reflective of any abnormal renal function.  The laboratory tests also showed no evidence of protenuria, which is another index of whether or not there is renal dysfunction.  The examiner stated that these assessments show a stable renal function that is totally sufficient for maintaining a functional lifestyle.  The examiner further stated that the Veteran's renal azotemia is stable and it would not contribute to any limitations that the Veteran might have.  The Veteran's major issue right now is getting adequate control over his diabetes.  The examiner opined that there is no effect from the renal azotemia on the Veteran's ability to perform activities of daily living or occupational activities.  The examiner also opined that it is at least as likely as not that the Veteran's diabetes is the major contributor to his azotemia.  However, there is no indication presently that there are symptomatic complications of the Veteran's renal dysfunction, and with adequate control of his diabetes, as well as continued control of his hypertension, it would be fully expected that he would be asymptomatic with respect to his renal dysfunction.  

In sum, the Board notes that the medical evidence shows that the Veteran's renal dysfunction is asymptomatic.  

Renal involvement in diabetes mellitus is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7541.  Under this code, a noncompensable rating is warranted for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Finally, renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  38 C.F.R. § 4.115a (2010).

Under Diagnostic Code 7101, the code used to evaluate hypertensive vascular disease (hypertension and isolates systolic hypertension), a 10 percent evaluation is warranted in cases of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned in cases of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation contemplates diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

In evaluating whether the Veteran's renal dysfunction warrants a separate compensable rating, the Board first acknowledges that the Veteran's hypertension is not service connected.  Additionally, the medical evidence shows that there are no symptoms from the renal azotemia.  Specifically, there is no showing that albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema.  As such, the renal dysfunction is noncompensable under 38 C.F.R. § 4.115a (2010), and it does not warrant a separate rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A separate disability rating for renal dysfunction as a complication of diabetes mellitus, type II, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


